Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 1 of 16 PAGEID #: 2967




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 RACHEL R. BALL,

        Plaintiff,
                                                          Civil Action 2:20-cv-3691
        v.                                                Judge Sarah D. Morrison
                                                          Magistrate Judge Chelsey M. Vascura

 COMMISSIONER OF SOCIAL SECURITY,

        Defendant.


                            REPORT AND RECOMMENDATION

        Plaintiff brings this action under 42 U.S.C. § 405(g) for review of a final decision of the

 Commissioner of Social Security (“Commissioner”) denying her application for Supplemental

 Security Income benefits (“SSI”). This matter is before the undersigned for a Report and

 Recommendation (“R&R”) on Plaintiff’s Statement of Errors (ECF No. 19), the Commissioner’s

 Memorandum in Opposition (ECF No. 20), and the administrative record (ECF No. 14). For the

 reasons that follow, it is RECOMMENDED that the Court OVERRULE Plaintiff’s Statement

 of Errors and AFFIRM the Commissioner’s determination.

                                     I.      BACKGROUND

        Plaintiff filed an application for SSI on August 20, 2014, alleging that she became

 disabled on April 29, 2005. (R. at 153.) Plaintiff’s application was denied initially in December

 2014, and upon reconsideration in May 2015. (R. at 78, 79–89, 90, 91–105.) A hearing was

 held on March 28, 2017, before an Administrative Law Judge (“ALJ”), who issued an

 unfavorable determination on August 2, 2017. (R. at 35–77, 12–31.) The Appeals Council

 declined to review that unfavorable determination, and thus, it became final. (R. at 1–6.)
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 2 of 16 PAGEID #: 2968




        Plaintiff sought judicial review of that determination in a case docketed in this Court as

 Ball v. Commissioner of Social Security, 2:18-cv-00376-MHW-EPD. After the matter was

 remanded in that action, the ALJ held a second hearing on March 3, 2020, and issued a second

 unfavorable determination on March 24, 2020. (R. at 1892–1938, 1862–91.)

        In this action, Plaintiff seeks judicial review of the ALJ’s second unfavorable

 determination. She alleges a single assignment of error: the ALJ failed to properly weigh

 opinions contained in a neuropsychological evaluation performed in 2014 (“the 2014

 evaluation”). Specifically, Plaintiff alleges that the ALJ erred by finding that the opinions in the

 2014 evaluation were not entitled to controlling weight because the 2014 evaluation was

 performed by a non-acceptable medical source, ignoring that it had been co-signed, and thus

 adopted, by an acceptable medical source. (ECF No. 19, at PageID # 2948.) The undersigned

 concludes that Plaintiff’s claim lacks merit.

                                  II.     THE ALJ’s DECISION

        The ALJ issued her decision on March 24, 2020, finding that Plaintiff was not disabled

 within the meaning of the Social Security Act. (R. at 1862–1938.) At step one of the sequential




                                                  2
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 3 of 16 PAGEID #: 2969




 evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially gainful activity

 since July 10, 2014, her application date. (R. at 1868.) At step two, the ALJ found that Plaintiff

 had the following severe impairments: coronary artery disease status-post stenting; status post-

 heart transplant with vasculopathy; obesity; idiopathic neuropathy; neurocognitive disorder;

 anxiety disorder; and depression. (Id.) At step three, the ALJ found that Plaintiff did not have

 an impairment or combination of impairments that met or medically equaled one of the listed

 impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id.)

        The ALJ then set forth Plaintiff’s residual functional capacity (“RFC”) 2 as follows:

        [T]he claimant has the residual functional capacity to perform light work as defined
        20 C.F.R. § 416.967(b) except that the claimant occasionally can climb ramps or


 1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
 sequential evaluation of the evidence. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
 Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart,
 475 F.3d 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and
 answers five questions:

        1. Is the claimant engaged in substantial gainful activity?

        2. Does the claimant suffer from one or more severe impairments?

        3. Do the claimant’s severe impairments, alone or in combination, meet or equal the
        criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
        C.F.R. Subpart P, Appendix 1?

        4. Considering the claimant’s residual functional capacity, can the claimant perform his
        or her past relevant work?

        5. Considering the claimant’s age, education, past work experience, and residual
        functional capacity, can the claimant perform other work available in the national
        economy?

 See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264
 (6th Cir. 2009); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

 2
  A claimant’s RFC is an assessment of “the most [she] can still do despite [her] limitations.” 20
 C.F.R. § 4040.1545(a)(1).


                                                  3
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 4 of 16 PAGEID #: 2970




        stairs, stoop, kneel, crouch, and crawl. She can occasionally push, pull, and operate
        foot controls with the lower right extremity, including as necessary for occupational
        driving. She can frequently balance. She can never climb ladders, ropes, or
        scaffolds. She should not work around hazards unprotected heights or work in
        proximity to exposed moving mechanical parts. She cannot work in temperature
        extremes, humidity, wetness, vibration and atmospheric conditions as those are
        defined and rated in the Selected Characteristics of Occupations (SCO). From a
        mental standpoint, the claimant can perform simple, routine, repetitive short-cycle
        tasks at an average pace, without strict time or production demands. She can adapt
        to relatively static set of tasks where changes are explained and demonstrated and
        do not require reliance only on written instructions. Tasks should not require more
        than simple written work product. She can interact constantly with others on
        matters limited to the straightforward exchange of information, without
        negotiation, persuasion, or conflict resolution. She would require oversight or
        redirection from a lead worker or supervisor one to two times in an eight hour shift
        for five to ten times total.

 (R. at 1970–71.) When assessing Plaintiff’s RFC, the ALJ found that although her medically

 determinable impairments could be expected to cause at least some of her alleged symptoms, her

 statements regarding the intensity, persistence, and limiting effects of her symptoms were not

 entirely consistent with the record evidence. (R. at 1872.) The ALJ also analyzed medical

 opinion evidence and gave partial weight to opinions in the 2014 evaluation, from a consultative

 examining psychologist, and from state agency medical reviewers; significant but not dispositive

 weight to opinions from a medical expert, Dr. Andert, who testified at the second hearing in

 March 2020; and less weight to opinions from a medical expert who testified at the first hearing

 in March 2017. (R. at 1876–78, 1878–79, 1881–82, 1880–81, 1881.)

        At step four, the ALJ found that Plaintiff has no past relevant work. (R. at 1882.) At step

 five, the ALJ relied on testimony from a Vocational Expert (“VE”) to determine that in light of

 Plaintiff’s age, education, work experience, and RFC, jobs existed in significant numbers in the

 national economy that she could perform. (R. at 1883.) The ALJ therefore concluded that

 Plaintiff was not disabled under the Social Security Act. (R. at 1883–84.)




                                                 4
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 5 of 16 PAGEID #: 2971




                                III.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

 § 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

        Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

 that finding ‘even if there is substantial evidence in the record that would have supported an

 opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

 Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

 substantial evidence standard, “a decision of the Commissioner will not be upheld where the

 SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

 or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

 746 (6th Cir. 2007).




                                                   5
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 6 of 16 PAGEID #: 2972




                                        IV.     ANALYSIS

        As set forth previously, Plaintiff alleges that the ALJ erred by finding that the opinions in

 the 2014 evaluation were not entitled to controlling weight because the 2014 evaluation was

 performed by a non-acceptable medical source, Amery Treble-Barna, MA, a psychology intern,

 even though it was co-signed by an acceptable medical source, Jennifer Cass, Ph.D. (ECF No.

 19, at PageID # 2948.) Plaintiff urges that there is no difference between opinions filled out by

 treating physicians and those opined by non-acceptable medical sources that are then signed, and

 thus adopted, by treating physicians. (Id.) The Commissioner asserts that the ALJ noted that the

 2014 evaluation was cosigned by Dr. Cass, but further found that Dr. Cass was not a treating

 physician because the evaluation team performed an assessment and did not provide Plaintiff

 with long-term care or treatment. (ECF No. 20, at PageID # 2962.) The Commissioner is

 correct.

        An ALJ must consider all medical opinions that he or she receives in evaluating a

 claimant’s case. 20 C.F.R. § 416.927(c). 3 The applicable regulations define medical opinions as

 “statements from acceptable medical sources that reflect judgments about the nature and severity

 of your impairment(s), including your symptoms, diagnosis and prognosis.” 20 C.F.R. §

 416.927(a)(1). “Acceptable medical source” is further defined via specific enumeration of five

 such sources. 20 C.F.R. § 404.1502 (“Acceptable medical source refers to one of the sources

 described in § 404.1513(a) who provides evidence about your impairments.”); § 404.1513(a)

 (“acceptable medical source” includes licensed physicians, licensed or certified psychologists,

 licensed optometrists, licensed podiatrists, and qualified speech-language pathologists).




 3
  Plaintiff’s application was filed on August 20, 2014. (R. at 153.) Accordingly, it is governed
 by regulations applicable to claims filed prior to March 27, 2017.
                                                  6
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 7 of 16 PAGEID #: 2973




         The relationship between the source of a medical opinion and a claimant “dictates the

 process by which the Commissioner accords it weight.” Gayheart v. Comm’r of Soc. Sec., 710

 F.3d 365, 376 (6th Cir. 2013). The United States Court of Appeals for the Sixth Circuit (“Sixth

 Circuit”) has explained as follows:

         As a general matter, an opinion from a medical source who has examined a claimant
         is given more weight than that from a source who has not performed an examination
         (a “nonexamining source”), id. § 404.1502, 404.1527(c)(1), and an opinion from a
         medical source who regularly treats the claimant (a “treating source”) is afforded
         more weight than that from a source who has examined the claimant but does not
         have an ongoing treatment relationship (a “nontreating source”), id. § 404.1502,
         404.1527(c)(2). In other words, “[t]he regulations provide progressively more
         rigorous tests for weighing opinions as the ties between the source of the opinion
         and the individual become weaker.” Soc. Sec. Rul. No. 96–6p, 1996 WL 374180,
         at *2 (Soc. Sec. Admin. July 2, 1996).

 Id., at 375.

         For claims like Plaintiff’s, which was filed prior to March 27, 2017, a treating source is

 defined as “your own physician, psychologist, or other acceptable medical source who provides

 you, or has provided you, with medical treatment or evaluation and who has, or has had, an

 ongoing treatment relationship with you.” 20 C.F.R. § 404.1502. An ALJ generally gives

 deference to opinions from a treating source “since these sources are likely to be the medical

 professionals most able to provide a detailed, longitudinal picture of [a patient’s] medical

 impairment(s) and may bring a unique perspective to the medical evidence that cannot be

 obtained from the objective medical filings alone . . . .” 20 C.F.R. § 416.927(c)(2); Blakley, 581

 F.3d at 408. If a treating physician’s opinion is “well-supported by medically acceptable clinical

 and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

 in [the claimant’s] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. §

 404.1527(c)(2).




                                                  7
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 8 of 16 PAGEID #: 2974




           If an ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

 must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

 (6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

 weight:

           [A]n ALJ must apply certain factors-namely, the length of the treatment
           relationship and the frequency of examination, the nature and extent of the
           treatment relationship, supportability of the opinion, consistency of the opinion
           with the record as a whole, and the specialization of the treating source-in
           determining what weight to give the opinion.

 Id. In addition, the regulations provide that where an ALJ does not assign controlling weight to a

 treating physician, he or she must explain the weight assigned to the opinions of the medical

 sources. 20 C.F.R. § 416.927(c). Specifically, an ALJ must “always give good reasons in [the

 ALJ’s] notice of determination or decision for the weight [the ALJ] give[s] your treating source’s

 opinion.” Id. Accordingly, the ALJ's reasoning “must be sufficiently specific to make clear to

 any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

 opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

 (6th Cir. 2010) (internal quotation omitted). The Sixth Circuit has stressed the importance of the

 good-reason requirement:

           “The requirement of reason-giving exists, in part, to let claimants understand the
           disposition of their cases,” particularly in situations where a claimant knows that
           his physician has deemed him disabled and therefore “might be especially
           bewildered when told by an administrative bureaucracy that she is not, unless some
           reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
           Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
           rule and permits meaningful review of the ALJ’s application of the
           rule. See Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

 Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

 when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

 Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

                                                    8
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 9 of 16 PAGEID #: 2975




 There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

 within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

 explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

 opinion evidence within the written decision).

        Regardless of the source, when weighing a medical opinion, the ALJ must apply the

 factors set forth in 20 C.F.R. § 416.927(c), including the examining and treatment relationship,

 supportability of the opinion, consistency of the opinion with the record as a whole, and the

 specialization of the source. 20 C.F.R. § 416.927(c). But the “good reason” requirement does

 not apply where a medical source has not treated the claimant. See Ealy v. Comm’r of Soc. Sec.,

 594 F.3d 504, 514 (6th Cir. 2010).

        In this case, the ALJ summarized the 2014 evaluation in detail. She wrote:

        Since the current application (the applicable period under review), the claimant
        underwent a neuropsychological evaluation in April 2014, following
        hospitalizations for rejection as noted above. The source reviewed the prior 2000
        neuropsychological evaluation as well as hospital record, interviews and
        questionnaires from the claimant and her father, as well as various tests, including
        the WAIS-IV, WASI-II, WRAT-IV, and language evaluation, memory testing, and
        behavior assessments. The source noted a history of special education following
        the 2000 brain injury. She had an IEP that included modified classes and individual
        instructions. However, she was on the honor roll and graduated high school in
        2005. The claimant also attended college for six months. The claimant reported
        mood difficulties as well as psychosocial stressors at that time. She endorsed
        anxiety. She reported having two close friends but spent most of her time with
        family. She had a two-year old son. She enjoyed gardening, painting, writing
        children’s books, and making jerky. The claimant was tested on three occasions,
        two during hospitalization and once as an outpatient. During inpatient testing the
        claimant had difficulty concentrating, appeared drowsy, and fell asleep during both
        sessions. However, during the outpatient evaluation, the claimant was pleasant and
        friendly. She interacted appropriately. She appeared slightly anxious but
        cooperative and motivated. Her speech was clearly articulated and intelligible. She
        was able to write legibly. On general cognitive ability, the claimant’s overall
        cognitive ability was slightly improved relative to the prior 2000 examination.
        Overall, cognitive ability was in the low-average range on the WAIS-II with a full

                                                  9
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 10 of 16 PAGEID #: 2976




       scale IQ of 82. Memory testing was unchanged, with impaired verbal learning and
       memory, below average total recall, and below average recognition. She had below
       average immediate and delayed recall on testing. As to executive function, the
       claimant’s focused attention and problem solving skills improved. She remained
       impaired in processing speed, working memory, and cognitive flexibility. The
       claimant’s word recognition was below average on the WRAT-IV. Her adaptive
       functioning was in the average to high-average range (which, I note, is not
       consistent with Dr. Andert’s opinion regarding marked limits in
       adapting/managing). Moreover, she reported only mild symptoms of anxiety. The
       evaluation overall indicated low-average cognitive ability. The profile highlighted
       deficits in verbal and nonverbal skills, verbal learning and memory, processing
       speed, working memory, and complex psychomotor speed. Overall, the claimant
       showed relative recovery in several cognitive skills since the initial injury desoite
       some ongoing neuropsychological impairment. The source noted generalize
       impairment consistent with relatively diffuse brain disfunction stemming from the
       brain injury.

       In the recommendations, the source noted that the claimant was at risk for
       academic, vocational, and adaptive difficulties. She might have difficulty acquiring
       new skills, performing skills independently, learning and recalling new
       information, and communicating her understanding. She might have difficulty
       getting started on tasks and completing work in a systematic, efficient manner. Her
       slower processing speed would interfere with completing tasks efficiently. The
       claimant was also at increased risk for adjustment difficulties and might experience
       increased frustration or decline in motivation. She nonetheless had strengths in
       functioning as well. She was noted to be a hard worker when provided with a
       structured work environment. Expectations should be in line with cognitive
       abilities, e.g., learning at a slower pace than peers. She would learn new
       information and skills best with review, practice, and reinforcement. The claimant
       would function best in a consistent, highly structured work environment where she
       had an individual or supervisor/mentor able to monitor performance and offer
       support. She would benefit from cues and ongoing monitoring to ensure tasks [sic]
       completion, remained focuses [sic], and attend to relevant information. She would
       benefit from concrete verbal explanations. Generalization of skills should be
       accomplished through direct instruction. Due to memory difficulties she would
       benefit from external prompts, such as verbal reminders, calendars, or visual
       schedules. She would benefit from repetition and review of information. She
       would benefit from drills and practice to learn new concepts or materials before
       tasks demands increased. She would retrieve information better with cues to assist
       with recall. The source noted that without some level of support, she might have
       difficulty maintaining employment. The evaluator was Amery Treble-Barna, an
       MA and psychology intern, and the evaluation was cosigned by Dr. Jennifer Cass,
       Ph.D. It does not appear that Dr. Cass was involved in the interview or evaluation
       processes, however, and the examination and testing were administered solely by
       the psychology intern, Amery Treble-Barna (Exhibit 2F; see also Exhibit 3F, 4F).
       Dr. Cass appears to have co-signed the evaluation as a supervisory psychologist.

                                                10
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 11 of 16 PAGEID #: 2977




 (R. at 1876–77.)

        The ALJ then explained in detail why she gave the opinions in the 2014 evaluation partial

 weight. She wrote:

        I give this assessment partial weight. As noted by the impartial medical expert, Dr.
        Andert, the 2000 evaluation was immediately after the anoxic brain injury and
        while the claimant was still a child. This 2014 assessment showed improvement in
        overall cognitive function despite ongoing neuropsychological limitations. The
        claimant showed deficits, particularly in memory but not to an extent consistent
        with total disability. The evaluation was performed in order to obtain information
        and advise the claimant and parents as to what treatment, intervention, and skills
        would help the claimant pursue education or work training. It was not specifically
        performed to provide work-related functional limitations. However, despite this, I
        have considered the noted areas of limitation as well as the various interventions
        recommended following the evaluation, as analyzed above. I do not adopt all the
        noted interventions, such as external prompts, practice and repetition, external cues,
        or highly structured environment. I note that these interventions were
        recommended without any assumed restriction on task complexity. Given the
        claimants [sic] low average cognition overall, I have limited the complexity of tasks
        to simple, routine, repetitive, and short-cycle tasks, as well as limiting pace and
        production demands, to accommodate the claimant’s memory deficits and slower
        processing speeds. Given these limits the other supports would not be expected to
        be required for a person of low average cognition, despite some below average (but
        not low or very low) findings in other areas. The limitation to static work with
        changes explained and demonstrated further accommodate the claimant’s difficulty
        with learning new information and memory deficits. The undersigned precluded
        negotiation, persuasion, or conflict resolution, which accommodated difficulty with
        frustration tolerance as well, in combination with the other limitations. I have also
        incorporated the need for additional oversight or redirection in the workplace,
        which offers greater support for the claimant to complete duties and stay on task.
        These limitation adequately accommodate the claimant’s cognitive impairment. It
        is further noted that the claimant’s daily activities support greater functioning than
        suggested by the evaluation conclusions. For example, the claimant was able to
        drive without limitation. She is the sole caretaker of her young son. She worked
        with case management on complex issues with improvement in organizational
        abilities and self-sufficiency noted. The claimant also worked cleaning houses
        without mental limitations noted. I also took into account that she was seen by
        these evaluators for assessment and not longer term care or treatment. While the
        reports were cosigned by a psychologist, the individual performing the analysis was
        not an acceptable medical source. The co-signing psychologist does not meet the
        definition of a “treating source” whose opinions may be given “controlling weight.”
        However, even if Dr. Cass qualified under rules as a treating source, these opinions
        are not entitled to controlling weight because they are not supported by or consistent
        with other substantial evidence in the record, as discussed herein. This includes,

                                                 11
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 12 of 16 PAGEID #: 2978




         but is not limited to, the opinions of Dr. Andert, who had access not only to the
         findings of this two day evaluation but the balance of evidence in the file.
         Accordingly, I give this assessment partial weight.

 (R. at 1877–78) (emphasis added).

         Plaintiff contends that the ALJ mistakenly determined that the opinions in the 2014

 evaluation were not entitled to controlling weight because the 2014 evaluation was performed by

 Ms. Treble-Barna, a non-acceptable medical source. (ECF No. 19, at PageID # 2948.) But that

 mischaracterizes the ALJ’s determination. As the excerpt above demonstrates, the ALJ noted

 that the 2014 evaluation was done by Ms. Treble and that it was signed off by Dr. Cass. (R. at

 1878.) But the ALJ also explicitly found that the 2014 evaluation was done for assessment

 purposes and that the co-signing psychologist, Dr. Cass, was not a treating source whose

 opinions were entitled to the controlling-weight analysis. (Id.) Therefore, the opinions in the

 2014 evaluation were not entitled to controlling weight even if Dr. Cass signed, and thereby

 adopted them.

         The undersigned finds that the ALJ did not err when determining that Dr. Cass was not a

 treating source. “A physician qualifies as a treating source if there is an ‘ongoing treatment

 relationship’ such that the claimant sees the physician ‘with a frequency consistent with accepted

 medical practice for the type of treatment and/or evaluation required for [the] medical

 condition.’” Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 273 (6th Cir. 2015) (citing 20

 C.F.R. § 404.1527(c)(2)). A Court must determine if an ongoing treatment relationship exists at

 the time the physician’s opinion is rendered. Kornecky v. Comm’r of Soc. Sec., No. 04-2171,

 167 F. App’x 496, 506 (6th Cir. Feb. 9, 2006). In this case, the record does not reflect that the

 evaluators had an ongoing relationship with Plaintiff. The record reflects that the evaluators

 tested Plaintiff a total of three times. (R. at 230.) In addition, it appears that the third day of



                                                   12
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 13 of 16 PAGEID #: 2979




 testing was required only because Plaintiff fell asleep during the first two testing dates. (Id.)

 Courts have frequently found that a handful of visits did not suffice to establish an ongoing

 relationship. See, e.g., Kornecky, 167 F. App’x at 506 (quoting Cunningham v. Shalala, 880 F.

 Supp. 537, 551 (N.D. Ill. 1995) (“[W]here a physician saw claimant five times in two years, it

 was ‘hardly a foregone conclusion’ that his opinion should be afforded great weight.”)); Downs

 v. Comm’r of Soc. Sec., 634 F. App’x 551, 556 n.2 (6th Cir. 2016) (noting that “the handful of

 visits [the plaintiff] had with Dr. Murphy do not necessarily render Dr. Murphy a ‘treating

 source’ with an ‘ongoing relationship’ with [the plaintiff]”); Helm v. Comm’r of Soc. Sec., 405 F.

 App’x 997, 1000 n.3 (6th Cir. 2011) (“[I]t is questionable whether a physician who examines a

 patient only three times over a four-month period is a treating source—as opposed to a

 nontreating (but examining) source.”); Yamin v. Comm’r of Soc. Sec., 67 F. App’x 883, 885 (6th

 Cir. 2003) (“These two examinations did not give [the physician] a long term overview of [the

 claimant's] condition.”); Boucher v. Apfel, No. 99–1906, 2000 WL 1769520, at *9 (6th Cir. Nov.

 15, 2000) (finding that a doctor was “not a treating source” even though the doctor had examined

 the claimant three times over a two-year period).

        Moreover, the 2014 evaluation indicates that Plaintiff was referred to the evaluators for a

 “repeat neuropsychological evaluation” “to document her neuropsychological functioning and to

 assist with clinical management.” (Id.) But the record is bereft of any evidence that Plaintiff

 ever received treatment or care from the evaluators. Indeed, Plaintiff has not submitted any

 treatment notes from the evaluators. See Francis v. Comm’r. of Soc. Sec., No. 2:17-cv-1022,

 2018 WL 4442596, at * 8 (S.D. Ohio Sept. 18, 2018), (“To the extent other records exist that

 would establish a treating relationship, it was Plaintiff’s burden to supply those records.”), report

 and recommendation aff’d, 2018 WL 4932081, (S.D. Ohio Oct. 11, 2018).



                                                  13
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 14 of 16 PAGEID #: 2980




        Plaintiff cites cases concluding that there is no difference between opinions from treating

 sources and those opined by other sources that are then signed and adopted by treating sources.

 (ECF No. 19, at PageID # 2948–49.) In those cases, however, treating sources ultimately signed

 and adopted opinions. See e.g., Fairchild v. Colvin, 14 F. Supp. 3d 908, 917 n.5 (S.D. Ohio

 2014) (plaintiff’s treating psychiatrist signed statements made by plaintiff’s social worker);

 Loukinas v. Comm’r of Soc. Sec., No. 1:14-cv-930, 2016 WL1126550, at *12 (S.D. Ohio Mar.

 21, 2016) (plaintiff’s treating psychiatrist signed a medical questionnaire); Robinson v. Comm’r

 of Soc. Sec., No.2:14-cv-01682, 2015 WL 5768483, at *3 (S.D. Ohio Sept. 30, 2015) (plaintiff’s

 treating psychiatrist signed assessment completed by plaintiff’s social worker). In this case, the

 2014 evaluation was signed by Dr. Cass, but Dr. Cass was not a treating source. Thus, these

 cases are inapposite.

        Because the opinions in the 2014 evaluation were not from a treating source, the ALJ was

 not required to determine if they were entitled to controlling weight or provide good reasons for

 declining to give them controlling weight. Instead, the ALJ was required to consider the relevant

 factors, including supportability, consistency, and specialization when analyzing them. 20

 C.F.R. § 404.1527(d)(2). The ALJ satisfied that requirement by determining that the limitations

 opined in the 2014 evaluation were not consistent with or supported by other record evidence.

 Specifically, the ALJ concluded that Plaintiff’s daily activities “supported greater functioning

 than suggested by the evaluation conclusions.” (R. at 1877.)

        Substantial evidence supports the ALJ’s determination that Plaintiff’s daily activities

 were inconsistent with the limitations opined in the 2014 evaluation. In January 2015, Plaintiff

 reported that she was able to care for her child. (R. at 778.) In August 2015, Plaintiff reported

 that she was living independently and that she had a good activity level. (R. at 1579.) In



                                                  14
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 15 of 16 PAGEID #: 2981




 November 2015, Plaintiff reported that she had taken a cruise with family members to Jamaica,

 Hawaii, and Mexico and that she lived “autonomously” but filled her pillboxes with help from

 her father. (R. at 1599.) In December 2016, Plaintiff reported chest pain when running after her

 son but that she had no pain when walking and that she was walking three miles a day. (R. at

 1659.) In September 2017, Plaintiff reported that she cleaned houses for money. (R. at 2335.)

 In January 2018, Plaintiff reported that her occupation was housecleaner. (R. at 2342.) In May

 2018, Plaintiff indicated that she was “able to be active in her job cleaning houses, and chasing

 after her child.” (R. at 2354.) In July 2018, Plaintiff reported that she was “overall feeling well,

 active with work (cleaing homes) and young son;” she could “work about 2.5 hours before

 stopping;” and she was “walking on a treadmill daily for up to 20 minutes.” (R. at 2719.)

 Records from that visit also state that Plaintiff was “clinically minimally symptomatic” and that

 she was highly active. (R. at 2722.) In September 2018, Plaintiff’s current level of activity

 included the ability to walk briskly and climb two flights of stairs. (R. at 2834.) In October

 2018, Plaintiff reported that she continued to clean houses for money and that she was not

 currently exercising but planned to start soon. (R. at 2366.) She also lived independently in an

 apartment with her son, although she had help with bills from a “social lady” and help from her

 father who filled her medication boxes weekly. (Id.) In January 2019, Plaintiff again reported

 that she worked cleaning homes and that she planned to go to the gym a couple days a week. (R.

 at 2771.) Later that same month, Plaintiff reported that she worked 2-3 days a week cleaning

 houses and that she went to the gym “sometimes” but planned to go more. (R. at 2775.) In June

 2019, Plaintiff reported that she had a gym membership and that she had started working out

 again. (R. at 2680.) In August 2019, Plaintiff discussed daycare issues associated with her work

 schedule. (R. at 2508.) That same month, Plaintiff reported that it was not practical for her to



                                                  15
Case: 2:20-cv-03691-SDM-CMV Doc #: 21 Filed: 06/15/21 Page: 16 of 16 PAGEID #: 2982




 use a menthol foot cream that she had been prescribed because she was currently working

 cleaning houses. (R. at 2732.)

        In summary, the undersigned finds that the ALJ did not commit reversible error when

 considering and analyzing the opinions in the 2014 evaluation.

                           VI.     RECOMMENDED DISPOSITION

        Based on the foregoing, it is RECOMMENDED that the Court AFFIRM the

 Commissioner’s non-disability determination.

                            VII.   PROCEDURE ON OBJECTIONS

        If any party objects to this R&R, that party may, within fourteen (14) days of the date of

 this R&R, file and serve on all parties written objections to those specific proposed findings or

 recommendations to which objection is made, together with supporting authority for the

 objection(s). A District Judge of this Court shall make a de novo determination of those portions

 of the R&R or specified proposed findings or recommendations to which objection is made.

 Upon proper objections, a District Judge of this Court may accept, reject, or modify, in whole or

 in part, the findings or recommendations made herein, may receive further evidence or may

 recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the R&R will result in a

 waiver of the right to have the District Judge review the R&R de novo, and also operates as a

 waiver of the right to appeal the decision of the District Court adopting the R&R. See Thomas v.

 Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                    /s/ Chelsey M. Vascura___
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                 16
